Citation Nr: 1411772	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee instability.  

2.  Entitlement to rating in excess of 10 percent for left knee degenerative joint disease (DJD).  

3.  Entitlement to service connection for erectile dysfunction and special monthly compensation (SMC) for loss of use of a creative organ, to include as secondary to the service-connected left knee disabilities. 

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2009, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record in the Virtual VA e-folder.  Following the hearing, the Veteran submitted additional evidence in support of his appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In addition to the October 2013 hearing transcript, the Virtual VA e-folder includes additional medical records, some of which were of record at the time of issuance of the April 2013 supplemental statement of the case (SSOC) and July 2013 statement of the case (SOC).  Additional VA and private treatment records were uploaded into the Virtual VA e-folder after issuance of the SSOC and SOC.  While the Veteran has not specifically waived RO consideration of this evidence, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

The Board has also reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folder; however, this e-folder does not contain any documents.  

The issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the October 2013 hearing, the Veteran testified that he had retired from the Post Office because he could not keep up with the job due to his left knee.  He indicated that he had retired both because of his left knee and because he had enough years on the job.  As the record suggests that the Veteran is unemployed due, at least in part, to his service-connected left knee disabilities, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for increased ratings.

During the October 2013 hearing, the Veteran indicated that, in addition to his sexual problems, he had a problem with his testicles in that they bled when he "work[ed] up a sweat and [got] real warm."  In a January 2007 statement, the Veteran reported that the slipping of his knee and bone on bone contact caused his groin area to bleed if he exerted himself at work.  The issue of entitlement to service connection for a disorder of the testicles, to include as secondary to a service-connected knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the appeal; to afford the Veteran new VA examinations to evaluate his service-connected left knee disabilities and the impact of his service-connected disabilities on his employability; and to obtain supplemental medical opinions regarding his claimed erectile dysfunction and right knee disorder.  On remand, the Veteran should also be provided notice regarding the information and evidence necessary to substantiate the claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and/or erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from Dr. T., as identified in a November 2013 letter; (2) records from the Veteran's chiropractor, Dr. R.E.N., dated between October 2008 and April 2009; and (3) records from the North Texas VA Healthcare System, dated since October 2013.  

Ask the Veteran to clarify whether the private urologist who is treating him for an elevated prostate-specific antigen (PSA) has treated his erectile dysfunction.  If so, the Veteran should be asked to provide a release to allow VA to request records from this provider.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Ask the Veteran to clarify whether he filed a claim for Federal disability retirement based on a knee disability.  If so, contact the Department of Labor, Office of Personnel Management, or any other appropriate agency and attempt to obtain any records regarding the Veteran's claim for Federal disability retirement, pertinent to the claims on appeal.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4.  Ask the Veteran to clarify whether he filed a claim for worker's compensation based on a knee disability.  If so, undertake appropriate action to obtain all documents pertaining to the Veteran's worker's compensation claim, to include any pertinent medical records.

5.  Ask the Veteran to clarify whether he filed a claim for Social Security Administration (SSA) disability benefits.  If so, obtain from SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

6.  After all available records have been associated with the claims file/Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left knee disabilities.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned ratings).  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected left knee disability, from those attributable to post-service injury, including injuries related to his post-service employment.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected left knee disability.

In this regard, in November 2012, the Veteran's private physician, Dr. Z., wrote that the Veteran had a prior left knee injury in service and was hired into the Postal Service in approximately 1997, after which he worked on a jitney for seven to eight years before being transferred in 2004 to the position of a forklift operator.  Dr. Z. opined that there was a causal relationship between the Veteran's work activities and the "more rapid deterioration of his left knee."  He opined that the repetitive climbing up into and out of the forklift over the years and working on the jitney had had resulted in an occupational-related more rapid deterioration of the knee.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file and/or Virtual VA e-folder, forward the claims file to the examiner that conducted the February 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current erectile dysfunction had its onset during active service or is related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by either of his service-connected knee disabilities or medication used to treat those service-connected disabilities.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* On enlistment examination in November 1969, clinical evaluation of the genitourinary system was normal.  

* On separation examination in June 1971, clinical evaluation of the genitourinary system was normal.  

* In his August 2009 notice of disagreement (NOD), the Veteran asserted that nerve damage as a result of injury was the primary reason for his erectile dysfunction.  

* On VA examination in February 2010, the Veteran asserted that medications he was taking for his left knee disability had caused erectile dysfunction.  The examiner noted that the Veteran used to take Naproxen for his left knee.  The Veteran reported that he currently took Ibuprofen, but no other medications for knee pain.  The examiner diagnosed erectile dysfunction since August 2008 and stated that Naproxen and Ibuprofen do not cause erectile dysfunction according to medical literature.  He opined that it was less likely than not that the Veteran's erectile dysfunction was secondary to the medication he took for his left knee disability.  

* In his February 2010 VA Form 9, the Veteran reported that his erectile dysfunction started in service.  

* In a November 2013 letter, Dr. Z. wrote that the Veteran was under his care for chronic left knee pain and had been prescribed hydrocodone for analgesic benefit.  Dr. Z. stated that hypo-testosteronism is associated with hydrocodone as an effect of the medication.  He noted that the Veteran had been experiencing erectile dysfunction symptoms along with his hydrocodone medication and was being worked up for hypo-testosteronism.  

In rendering the requested opinion, the examiner should specifically consider and address the November 2013 letter from Dr. Z.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file and/or Virtual VA e-folder, forward the claims file to the examiner that conducted the August 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether the Veteran's current right knee disorder clearly and unmistakably existed prior to the Veteran's period of military service.  If so the examiner should also provide an opinion as to whether the right knee disorder clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any right knee disorder was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that the Veteran has any right knee disorder which did not clearly and unmistakably exist prior to military service, he should opine as to whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder had its onset during active service or is related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder was caused or aggravated by either of his service-connected left knee disabilities.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* In his November 1969 Report of Medical History at enlistment, the Veteran indicated that he had a trick right knee.  The examiner noted that the Veteran had a football injury to both knees in November 1968 with occasional pain but no swelling.  On examination, clinical evaluation of the lower extremities was normal.  

* On separation examination in June 1971, clinical evaluation of the lower extremities was abnormal in that the Veteran had mild effusion of the left knee and a positive drawer sign.  

* Examination of the knees during VA treatment in September 1998 revealed crepitation.  The impression was probable DJD.  X-ray revealed left knee DJD and multiple loose bodies in the right knee.  

* During VA treatment in October 2001, the Veteran denied trauma to the knees.  

* In August 2007, a private chiropractor wrote that the Veteran had been evaluated for knee pain.  He stated that his pain began around June 2006, but also described it as ongoing since service.  The Veteran described aching, throbbing, burning, stiffness, and constricting pain in the right knee.  He stated that his current symptoms resulted from an accident/onset in June 2006 and appeared to be a recurrence of previous, similar complaints that were asymptomatic (dormant or healed).  The Veteran indicated that he had none of his previous complaints just prior to the most recent onset.  Despite complaints in reference to the right knee, the chiropractor performed range of motion testing of the left knee.  The diagnoses were derangement of lateral meniscus, joint mice of knee, and synovitis of knee.  

* An April 2009 record from the Veteran's private chiropractor reflects that the Veteran was evaluated for a complaint of ongoing knee pain which began around June 2006.  The Veteran reported that he had had his knee problem since service.  He complained aching, throbbing, burning pain, and swelling in the right knee.  He indicated that his symptoms existed prior to the June 2006 accident/onset, but were notably exacerbated and aggravated by this accident/onset.  The chiropractor stated, "I have determined that [the Veteran's] history has contributed to his present condition."  The chiropractor performed right knee range of motion testing.  The diagnoses were acquired unequal leg length, segmental dysfunction of the knee, unrelenting pain, and synovitis and tendosynovitis.  

* In November 2009, the Veteran presented to the VA emergency department with complaints of right knee pain for a day.  He denied an injury.  The impression was DJD.  

* In February 2010, the Veteran's private orthopedic surgeon, Dr. J.T., reported that the Veteran had arthritis in his right knee.  He stated that the Veteran had left knee pain and compensated by placing more weight on his right knee. 

* During a June 2011 VA chiropractor consultation, the Veteran reported that his knee pain began with an insidious onset in 1970 and he indicated that he believed his pain was due to repetitive stress during service.  He described constant, bilateral, stabbing knee pain.  The assessment was knee DJD.  

* During an August 2011 VA examination, the Veteran reported that he started having right knee pain approximately two to three years earlier, in 2008 or 2009.  He stated that he did not recall any injury, to include during or before service.  The assessment was right knee DJD.  The examiner indicated that the Veteran had a pre-existing bilateral knee condition prior to service, specifically, a football injury to each knee.  He commented that there was no evidence in the service treatment records of any complaints or treatment regarding the right knee during service.  The examiner opined that there was no evidence of aggravation of the Veteran's pre-existing right knee condition due to military service.  He stated that he could not establish a chronic condition in the right knee due to military service and opined that the Veteran's right knee condition was not aggravated by nor was it due to military service, noting that the record was silent. The examiner went on to state that there was no evidence in the current orthopedic literature demonstrating that degenerative conditions in one knee would cause degenerative conditions in the contralateral knee or that an altered gait pattern would cause degenerative changes in any knee joint.  Therefore, the examiner opined that the Veteran's current right knee condition was not secondary to his service-connected left knee condition.  

* During the October 2013 hearing, the Veteran testified that, as far as he knew, he did not have any trouble with his right knee prior to service, but he had trouble since separation from service.  

* In a November 2013 letter, the Veteran's orthopedic surgeon, Dr. T., wrote that the Veteran had stage IV arthritis in both knees and commented that arthritis comes from a number of factors, including age, obesity, and overuse.  He opined that some of the Veteran's symptoms may be secondary to guarding one knee to protect the other.  

In rendering the requested opinion, the examiner should specifically consider and address the November 2013 letter from Dr. T.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

9.  After all available records have been associated with the claims file/e-folder; the claims for service connection for erectile dysfunction and a right knee disorder, to include as secondary to the service-connected left knee disabilities, have been readjudicated; and the claim for service connection for a testicular disorder, to include as secondary to a service-connected knee disability, has been adjudicated, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* During a December 2008 VA examination, the Veteran reported working for the Post Office in the bulk mail center for 12 years.  

* During an August 2011 VA examination, the Veteran reported that he worked for the Postal Service driving a fork lift at the distribution center.  

* During the October 2013 hearing, the Veteran testified that he had retired from the Post Office because he could not keep up with the job due to his left knee.  He indicated that he had retired both because of his left knee and because he had enough years on the job.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

10.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


